J-A21009-19
J-A21010-19
                                2020 PA Super 132


 TAGHREED M. ILEIWAT                      :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 MOHANNAD A. LABADI                       :
                                          :
                    Appellant             :   No. 59 EDA 2019

            Appeal from the Order Entered December 20, 2018
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                     at No(s): 8469 March Term 2015


 TAGHREED M. ILEIWAT                      :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
               v.                         :
                                          :
                                          :
 MOHANNAD A. LABADI                       :
                                          :
                    Appellant             :    No. 266 EDA 2019

            Appeal from the Order Entered December 20, 2018
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                 at No(s): D15038469, PASCES 110115190

BEFORE: BOWES, J., OLSON, J., and FORD ELLIOTT, P.J.E.

OPINION BY BOWES, J.:                                  FILED JUNE 03, 2020

      This Court sua sponte consolidated the above-captioned appeals from

the trial court’s December 20, 2018 entry of a final order resolving the

economic issues related to the Jordanian divorce decree that terminated the

marriage of Taghreed M. Ileiwat (“Wife”) and Mohannad A. Labadi

(“Husband”).    Husband contests the trial court’s determination that it had

subject matter jurisdiction to entertain these claims, while Wife challenges the
J-A21009-19
J-A21010-19



September 5, 2018 order that denied her exceptions to the master’s

calculation of alimony pendente lite (“APL”).     We affirm the jurisdictional

ruling, reverse the order denying Wife’s APL exceptions, and remand for entry

of an APL award consistent with this opinion.

       Husband and Wife married in New Jersey in 1989.         They have dual

citizenship in Jordan and the United States.      The parties and their three

children lived in various places within the United States until 2003. That year,

Husband’s employment took the family to Saudi Arabia, where they continued

to reside until 2014. Throughout this time, the parties periodically returned

to Jordan, where they owned real property and where members of Wife’s

family resided.      Husband obtained a contract through his Saudi Arabian

employer to work on a ten-month project in Philadelphia. The family relocated

there on July 30, 2014, purchasing a condominium in which to live.          The

parties’ two adult children attended college in Philadelphia, and their minor

child went to boarding school in Connecticut.1

       In December 2014, the family traveled to Saudi Arabia to renew their

visas for Husband’s work. Husband and the children returned to Philadelphia

at the beginning of January 2015, while Wife detoured to visit family in Jordan.

During her stay in Jordan, Husband called her to give her notice of a unilateral

divorce under Muslim law. Wife was subsequently served by a process server

____________________________________________


1 At no point has Wife been employed, and, for purposes of APL, the parties
stipulated that she has no earning capacity. See Trial Court Opinion (59 EDA
2019), 3/18/19, at 4.

                                           -2-
J-A21009-19
J-A21010-19



with written notice of revocable divorce, which became final and irrevocable

after ninety days. No economic claims related to the dissolution of the parties’

marriage were litigated or decided in Jordan.

        Wife returned to the United States in March 2015 and filed a complaint

in Pennsylvania for divorce, equitable distribution, and support. Husband was

duly served with the complaint in Philadelphia.          Husband filed preliminary

objections challenging the subject matter jurisdiction of the court. By order

of August 4, 2015, the court concluded that the objections were untimely, “but

in the interest of judicial economy, since both parties testified that they

consent to a divorce,” the court decreed its recognition of the Jordanian

divorce. Order, 8/4/15. The order further provided the court was retaining

jurisdiction over Wife’s ancillary economic claims pursuant to 23 Pa.C.S.

§ 3104 (“Bases of jurisdiction”).         Husband persisted with his jurisdictional

challenge through various motions and petitions, including an attempt to

obtain an interlocutory appeal, but the ruling did not change.

        Meanwhile, Wife’s economic claims proceeded. After an initial hearing

on APL and support, an interim APL order was entered requiring Husband to

pay Wife $3,300 of his $13,200 monthly income. 2            See Order, 8/6/15, at

unnumbered 1. Both parties filed exceptions; Wife’s resulted in a remand to

the master. See Order 10/22/15. A second interim APL order was based

upon a finding that Husband’s monthly income was $24,000, and required him

____________________________________________


2   We use approximate numbers for ease of discussion.

                                           -3-
J-A21009-19
J-A21010-19



to pay Wife $8,100 per month, which reflected the guideline APL amount of

$9,500 less the guideline support amount Wife owed Husband because

Husband had custody of their minor child.           See Order, 3/18/16, at

unnumbered 1.

      Husband again filed exceptions, as well as a petition to modify support

due to a decrease in his income. The parties resolved the exceptions, but not

Husband’s modification request, by an agreed-upon order pursuant to which

Husband was obligated to pay Wife $6,300 per month based upon income of

$21,800. See Order, 10/13/16, at 1. Thereafter, Husband filed an amended

petition to modify, which culminated in a third interim APL order. The master

determined Husband to have monthly income in excess of $35,000, but

required him to pay Wife only $5,500 because that amount was sufficient to

meet her expenses. See Report of Master in Support, 5/4/18, at 3. Wife filed

exceptions, which the court consolidated with a de novo trial on Husband’s

jurisdictional challenge.

      After the trial, the court entered orders that confirmed its jurisdiction

over the economic claims ancillary to the Jordanian divorce, denied Wife’s

support exceptions, and provided for alimony and the equitable distribution of

the parties’ marital property. Both parties timely appealed, and they and the

trial court complied with Pa.R.A.P. 1925. This Court consolidated the appeals

sua sponte and entertained oral argument on the parties’ various claims of

error, which are now ripe for our disposition.



                                     -4-
J-A21009-19
J-A21010-19



      Husband presents the following questions for our review:

            1.     Did the trial court err as a matter of law in holding
      that both Husband and Wife were “bona fide residents” of
      Pennsylvania for six months immediately preceding the
      commencement of the action as required by 23 Pa.C.S. § 3104(b),
      when the court’s recognition of the Jordanian divorce decree
      required it to conclude that Husband was domiciled in Jordan in
      February 2015 -- one month before this action was filed?

              2.    Did the trial court err as a matter of law in concluding
      that it had subject matter jurisdiction under 23 Pa.C.S. § 3104(b)
      where, when Wife filed the divorce complaint on March 13, 2015,
      Wife was already divorced from Husband under Jordanian law,
      Wife was living in Jordan and visiting family in New Jersey, Wife
      only lived in Pennsylvania for less than five months in 2014, Wife
      did not live in Pennsylvania for six months immediately preceding
      the filing of the complaint on March 13, 2015, and Wife never took
      any actions consistent with an intent to change her domicile from
      Jordan to Pennsylvania?

             3.    Did the trial court err as a matter of law in concluding
      that it had subject matter jurisdiction under 23 Pa. C.S. § 3104(b)
      where Husband moved to Pennsylvania in 2014 solely to fulfill a
      ten-month assignment for his employer in Saudi Arabia, Wife
      failed to prove by clear and convincing evidence that Husband
      ever intended to change his domicile from Jordan to Pennsylvania,
      Husband did not remain in Pennsylvania at the end of the work
      assignment, and Husband has not lived in
      Pennsylvania since 2015?

Husband’s brief at 6-7.

      We address Husband’s issues before considering those raised by Wife,

which concern the APL award, for if the trial court lacked subject matter

jurisdiction, all of the orders in question are nullities. See, e.g., In re Estate

of Huber, 197 A.3d 288, 292 (Pa.Super. 2018) (“Jurisdiction . . . is the right

to adjudicate concerning the subject matter in a given case. Without such



                                      -5-
J-A21009-19
J-A21010-19



jurisdiction, there is no authority to give judgment and one so entered is

without force or effect.” (internal quotation marks omitted)). “[W]here the

issue for review centers on the question of subject matter jurisdiction, this

question is purely one of law, our standard of review is de novo, and our scope

of review is plenary.” B.J.D. v. D.L.C., 19 A.3d 1081, 1082 (Pa.Super. 2011)

(cleaned up).

      Husband’s attacks upon the trial court’s jurisdiction to entertain Wife’s

complaint are based upon his belief that the court’s jurisdiction is limited by

23 Pa.C.S. § 3104(b).    See Husband’s brief at 6-7.     Specifically, Husband

contends that the record does not support a finding that either he or Wife had

been domiciled in Pennsylvania for the six months immediately preceding the

filing of Wife’s complaint, and that the domicile of one of the parties was

essential for jurisdiction to attach. Id. at 27-29.

      Section 3104 states not one basis, but several bases, for a trial court to

exercise jurisdiction over domestic relations matters. In pertinent part, the

statute provides as follows:

      § 3104. Bases of jurisdiction

      (a) Jurisdiction.--The courts shall have original jurisdiction in
      cases of divorce and for the annulment of void or voidable
      marriages and shall determine, in conjunction with any decree
      granting a divorce or annulment, the following matters, if raised
      in the pleadings, and issue appropriate decrees or orders with
      reference thereto, and may retain continuing jurisdiction thereof:

            (1) The determination and disposition of property rights and
            interests between spouses, including any rights created by
            any antenuptial, postnuptial or separation agreement and

                                      -6-
J-A21009-19
J-A21010-19


            including the partition of property held as tenants by the
            entireties or otherwise and any accounting between them,
            and the order of any spousal support, alimony, alimony
            pendente lite, counsel fees or costs authorized by law.

            ....

      (b) Residence and domicile of parties.--No spouse is entitled
      to commence an action for divorce or annulment under this part
      unless at least one of the parties has been a bona fide resident in
      this Commonwealth for at least six months immediately previous
      to the commencement of the action. Both parties shall be
      competent witnesses to prove their respective residence, and
      proof of actual residence within this Commonwealth for six months
      shall create a presumption of domicile within this Commonwealth.

            ....

      (d) Foreign forum.--After the dissolution or annulment of a
      marriage in a foreign forum where a matter under subsection (a)
      has not been decided, a court of this Commonwealth shall have
      jurisdiction to determine a matter under subsection (a) to the
      fullest extent allowed under the Constitution of the United States.

23 Pa.C.S. § 3104. The term “bona fide resident” means one who is domiciled

in Pennsylvania, i.e., one who has established “actual residence coupled with

the intention to remain there permanently or indefinitely.” Sinha v. Sinha,

834 A.2d 600, 603 (Pa.Super. 2003) (internal quotation marks omitted).

      A close examination of the statute reveals that § 3104(b) requires

domicile of at least one of the spouses in Pennsylvania to grant a Pennsylvania

court subject matter jurisdiction to terminate a marriage.           However,

§ 3104(d) provides a different basis for a court to exercise jurisdiction over

claims related to a marriage that was dissolved by a court outside of




                                     -7-
J-A21009-19
J-A21010-19


Pennsylvania—one limited only by the strictures of the federal constitution

regarding the exercise of personal jurisdiction.3

       This difference reflects the distinct rights at issue in the two actions and

the forum state’s interests therein. As one treatise aptly explains:

              Jurisdiction to permit the entry of a decree dissolving a
       marriage is founded upon the domicile of either of the parties and
       is quasi in rem jurisdiction. Jurisdiction to enter an order affecting
       title to property is based on the presence of that property or res
       in the jurisdiction of the court entering the order and is in rem
       jurisdiction. Title to property beyond the jurisdiction of the court
       and over which it therefore does not have in rem jurisdiction may
       be affected by ordering a party over whom the court has in
       personam jurisdiction to perform some act, such as a conveyance
       of the property. Jurisdiction to bind a defendant personally as in
       an order or judgment for support or alimony must be in personam.

              ....

             Because different tests must be met to establish jurisdiction
       to terminate the marriage, a quasi in rem proceeding, and the
       economic claims that may be brought ancillary to a divorce
       proceeding, all of which require in personam jurisdiction, the
       concept of “divisible divorce” arose. A court has jurisdiction to
       enter a divorce decree when either of the parties is a domiciliary
       of the forum state. The domicile of only one of the parties gives
       the court jurisdiction over the marriage. An ex parte divorce
       decree may therefore be entitled to full faith and credit even
       where the forum state does not have personal jurisdiction over
       the defendant. That same court is without jurisdiction to enter
____________________________________________


3 Compare 23 Pa.C.S. § 3104(d) (“After the dissolution or annulment of a
marriage in a foreign forum . . . a court of this Commonwealth shall have
jurisdiction to determine [undecided ancillary matters] to the fullest extent
allowed under the Constitution of the United States.” (emphasis
added)), with 42 Pa.C.S. § 5322(b) (“[T]he jurisdiction of the tribunals of this
Commonwealth shall extend to all persons [who, inter alia, are not domiciled
in, served with process in, or consented to personal jurisdiction in
Pennsylvania] to the fullest extent allowed under the Constitution of
the United States[.]” (emphasis added)).

                                           -8-
J-A21009-19
J-A21010-19


       orders regarding incidents of the marriage, such as alimony and
       equitable distribution, that require personal jurisdiction over the
       defendant.

17 West’s Pa. Prac., Family Law §§ 19:2-19:3 (Joanne Ross Wilder, et al.,

eds., 8th ed.) (footnotes omitted).

       Applying the foregoing reasoning to the case sub judice, it is clear that

once the parties agreed that the Jordanian divorce decree was valid and to be

recognized by the Pennsylvania court,4 there was no longer a pending request

for the Pennsylvania court to terminate a marriage, and the domicile

requirement of § 3104(b) was no longer applicable. Instead, under § 3104(d),

the Pennsylvania trial court had jurisdiction to determine ancillary claims not

decided by the Jordanian court, including property rights and support, so long

as Husband’s federal constitutional rights were not thereby infringed upon.

Accord Stambaugh v. Stambaugh, 329 A.2d 483, 489 (Pa. 1974) (holding

Florida divorce decree was entitled to be recognized by Pennsylvania court

because the husband, who maintained contacts with Pennsylvania, was

nonetheless domiciled in Florida, but affirming Pennsylvania trial court’s award

of APL).

____________________________________________


4 The principles of comity, rather than full faith and credit, govern recognition
of an international judgment. See 17 West’s Pa. Prac., Family Law § 19:1
(Joanne Ross Wilder, et al., eds., 8th ed.) (“The Full Faith and Credit Clause
of the United States Constitution requires recognition of judgments and
decrees of sister states. . . . Orders or decrees of foreign countries are not
entitled to full faith and credit but may be recognized in accordance with
principles of comity.” (footnotes omitted)). Since the parties agreed that the
Jordanian divorce was validly entered, we need not conduct a comity analysis.

                                           -9-
J-A21009-19
J-A21010-19


      Husband does not dispute that he was subject to personal jurisdiction in

Pennsylvania, where he:     (1) had obtained a driver’s license, (2) acquired

property acquired during the marriage that was subject to equitable

distribution, and, most importantly, (3) was living at the time he was served

with Wife’s complaint.    See 42 Pa.C.S. § 5301(a)(1)(i) (providing that a

Pennsylvania court has personal jurisdiction over individuals who are present

in the Commonwealth when process is served).          Rather, all of Husband’s

arguments are based upon an absence of § 3104(b) strictures regarding

domicile, which, for the reasons discussed above, have no bearing on

Pennsylvania’s subject matter jurisdiction over claims ancillary to a marriage

that has been terminated in a foreign forum. Therefore, even if Husband is

correct that the record does not support a finding that one of the parties was

domiciled in Pennsylvania, Husband has failed to present any argument that

warrants this Court’s reversal of the trial court’s determination that it had

jurisdiction to adjudicate Wife’s claims for equitable distribution and support.

Thus, Husband’s jurisdictional challenge is unavailing.

      We now turn to the issues raised in Wife’s appeal:

             1.    Did the trial court commit an error of law and/or abuse
      its discretion in (a) granting Husband’s petition to reduce [APL]
      and (b) deviating from guideline APL in a standard-income case
      based on an impermissible basis for downward deviation—that
      Wife’s basic needs can be met with less than guideline support?

             2.    Did the trial court commit an error of law and/or abuse
      its discretion in deviating downward from guideline APL without
      establishment of, and specification of, any special needs and/or


                                     - 10 -
J-A21009-19
J-A21010-19


      circumstances that would have made it unjust or inappropriate to
      reject Husband’s petition to reduce, and to order support as
      presumptively calculated under the guidelines?

Wife’s brief at 17 (footnote omitted).

      We begin with the applicable law. “Our standard of review for awards

of [APL] is: If an order of APL is bolstered by competent evidence, the order

will not be reversed absent an abuse of discretion by the trial court.” Strauss

v. Strauss, 27 A.3d 233, 236 (Pa.Super. 2011) (cleaned up).

      APL is based on the need of one party to have equal financial
      resources to pursue a divorce proceeding when, in theory, the
      other party has major assets which are the financial sinews of
      domestic warfare. . . . APL focuses on the ability of the individual
      who receives the APL during the course of the litigation to defend
      her/himself, and the only issue is whether the amount is
      reasonable for the purpose, which turns on the economic
      resources available to the spouse.

Schenk v. Schenk, 880 A.2d 633, 644-45 (Pa.Super. 2005) (cleaned up).

      “In ruling on a claim for [APL], the court should consider the following

factors: the ability of the other party to pay; the separate estate and income

of the petitioning party; and the character, situation, and surroundings of the

parties.”   Childress v. Bogosian, 12 A.3d 448, 463 (Pa.Super. 2011)

(internal quotation marks omitted). If the court finds that APL is due, “there

is a rebuttable presumption that the guideline-calculated support amount is

the correct support amount.” Pa.R.C.P. 1910.16-1(d). “The presumption is

rebutted if the trier-of-fact concludes in a written finding or states on the

record that the guideline support amount is unjust or inappropriate.”



                                     - 11 -
J-A21009-19
J-A21010-19


Pa.R.C.P. 1910.16-1(d)(1). The following factors are applicable to a decision

to deviate from the guideline amount:

      (1) unusual needs and unusual fixed obligations;

      (2) other support obligations of the parties;

      (3) other income in the household;

      (4) ages of the children;

      (5) the relative assets and liabilities of the parties;

      (6) medical expenses not covered by insurance;

      (7) standard of living of the parties and their children;

      (8) in a spousal support or alimony pendente lite case, the
      duration of the marriage from the date of marriage to the date of
      final separation; and

      (9) other relevant and appropriate factors, including the best
      interests of the child or children.

Pa.R.C.P. 1910.16-5(b).

      Wife’s position is that the support guidelines set the amount of a party’s

reasonable needs, and that they must be applied unless one of the specifically-

enumerated bases for deviation warrants a different amount. See Wife’s brief

at 33-35. She contends that the fact that disparate costs of living between

the United States and Jordan render the guideline amount more than adequate

to meet her needs is not a valid basis for deviation. Id. at 49-53. Wife further

argues that none of the Rule 1910.16-5(b) factors was relied upon below in

deviating downward, and none is supported by the record. Id. at 60-68.



                                      - 12 -
J-A21009-19
J-A21010-19


       Wife supports her argument with prior appellate decisions in the context

of alimony and child support awards. Although the policies and rules regarding

the various forms of support are unquestionably distinct, 5 on the issue of the

application of the support guidelines, the courts have not distinguished among

them. In Ball v. Minnick, 648 A.2d 1192 (Pa. 1994), our Supreme Court

broadly stated that “the amount of support, whether it be child support,

spousal support or [APL], shall be determined in accordance with the support

guidelines,” which included the formula, grids, and deviation factors provided

in the rules. Id. at 1195. “The rules make clear that the amount of support

as determined from the support guidelines is presumed to be the appropriate

amount of support and that any deviation must be” determined through

application of the rules, which set forth “the only factors that a trier of fact

may consider in determining whether to deviate.” Id. at 1195-96. The Court

expounded:

____________________________________________


5  Child support is premised upon each parent’s “duty to provide for the
reasonable needs of his or her children to the best of his or her ability. This
support obligation is not limited to the basic necessities of life. The children’s
reasonable needs include any expenditure that will reasonably further the
child’s welfare.” Ball v. Minnick, 648 A.2d 1192, 1196-97 (Pa. 1994). APL
“is designed to be temporary and is available to those who demonstrate the
need for maintenance and professional services during the pendency of the
[divorce] proceedings.” See, e.g., Schenk v. Schenk, 880 A.2d 633, 644-
45 (Pa.Super. 2005). On the other hand, “alimony following a divorce is a
secondary remedy and is available only where economic justice and the
reasonable needs of the parties cannot be achieved by way of an equitable
distribution award and development of an appropriate employable skill.”
Llaurado v. Garcia-Zapata, 223 A.3d 247, 256 (Pa.Super. 2019) (internal
quotation marks omitted).

                                          - 13 -
J-A21009-19
J-A21010-19


               The presumption is strong that the appropriate amount of
        support in each case is the amount as determined from the
        support guidelines. However, where the facts demonstrate the
        inappropriateness of such an award, the trier of fact may deviate
        therefrom. This flexibility is not, however, intended to provide the
        trier of fact with unfettered discretion to, in each case, deviate
        from the recommended amount of support. Deviation will be
        permitted only where special needs and/or circumstances are
        present such as to render an award in the amount of the guideline
        figure unjust or inappropriate.

Id. at 1196.

        Addressing the child support deviation at issue in that appeal, the Ball

Court stated:

               In the instant matter, there was no evidence presented
        which established any special obligations or special circumstances
        justifying an award lower than the recommended guideline figure.
        The trial court’s primary reason for deviating from the support
        guidelines was that the basic needs of the children could be met
        by a payment of less than the guideline amount. This is an
        impermissible basis for deviating from the guidelines.

Id.

        This Court extended Ball’s holding to spousal support cases in Terpak

v. Terpak, 697 A.2d 1006 (Pa.Super. 1997). Therein, this Court made it clear

that the fact that a spouse does not need the full guideline support amount is

not a valid basis to deviate downwards. Adapting the language of Ball, we

held:

        the trier of fact need not, nor should he or she, consider in the
        first instance, the actual expenses of the parties in an effort to
        establish the reasonable needs of a particular child or spouse.
        Instead, the trier of fact must assume initially that the guideline
        amount constitutes the amount necessary to meet the reasonable
        needs of the child or spouse. . . . [A] court may not deviate from


                                       - 14 -
J-A21009-19
J-A21010-19


      the guidelines on the ground that the child or spouse does not
      need this amount of money.

Terpak, supra at 1007 (cleaned up).

      In maintaining that this precedent does not warrant a conclusion that

the master’s deviation in the instant case was erroneous, Husband and the

trial court rely upon this Court’s decision in Carney v. Carney, 167 A.3d 127

(Pa.Super. 2017). See Trial Court Opinion (266 EDA 2019), 4/5/19, at 5-6;

Husband’s brief at 8-10. In Carney, the wife was receiving $5,000 per month

in APL and sought a modification on the basis that her expenses were $5,800

per month. The guideline amount, based upon Husband’s monthly income of

nearly $57,000, was $22,000.        The master granted Wife’s request and

increased the APL amount to $12,000 per month. The husband appealed,

arguing that $12,000 was twice the amount of the wife’s actual needs, and it

resulted in a windfall to her. This Court affirmed, stating as follows:

      Although the trial court noted that the support guideline formula
      . . . suggested that wife be awarded $22,227.00 in APL each
      month, it found this amount was excessive under the
      circumstances as wife did not testify to any additional expenses
      or needs. Instead, the trial court modified wife’s APL award to
      $12,000.00 each month, which it deemed appropriate to allow
      wife to live independently and to provide her with the resources
      to litigate this divorce action. As we find this award to be
      reasonable, we reject husband’s claim that the trial court abused
      its discretion in modifying wife’s APL award.

Id. at 135 (unnecessary capitalization omitted).

      Hence, the issue before this Court in Carney was the husband’s claim

that APL in an amount that was more than twice the wife’s expenses was


                                     - 15 -
J-A21009-19
J-A21010-19


excessive. We were not presented with a claim that downward deviation from

the guidelines was erroneous based upon analysis of the enumerated factors

in the circumstances of that case. As such, to the extent that Carney offers

guidance in the instant appeal, it is to make it clear that APL in an amount

double a spouse’s actual needs is not ipso facto unreasonable.

      In the case sub judice, the master specifically found that Husband’s

“expenses are not so unusual or extraordinary so as to warrant a deviation

from the guidelines.” Report of Master in Support, 5/4/18, at 6. The master’s

decision to deviate nonetheless was explained as follows:

            Based upon [Wife’s] net monthly income of $0 and
      [Husband’s] net monthly income of $36,804.08 effective 5/30/16
      and $35,165.33 effective 1/1/17, the [Pennsylvania] support
      guidelines recommend an [APL] order in the amount of
      $14,721.00 effective 5/30/16 and $14,066.00 effective 1/1/17.

            The evidence reflects [that Wife] has monthly expenses in
      the amount of $4,918.00, including $2,000.00 in monthly legal
      fees to litigate the instant divorce . . . .

            Based upon [Wife’s] monthly expenses, the master finds a
      downward deviation in the amount of $9,221.00 monthly effective
      5/30/16 and $8,566.00 effective 1/1/17 is warranted.
      Accordingly, the master concludes the monthly [APL] order shall
      be set to $5,500.00 which will allow [Wife] to meet her monthly
      expenses, including her costs to litigate the instant divorce action.

Id. at 3 (unnecessary capitalization omitted).

      The trial court offered the following analysis in denying Wife’s exception:

      Wife argued that her expenses were not equivalent to reasonable
      needs, and therefore the guidelines do not allow for a downward
      deviation. Wife’s counsel asserted that Wife’s reasonable needs
      under the guidelines were approximately $10,000.00 . . . but


                                     - 16 -
J-A21009-19
J-A21010-19


       presented no evidence to substantiate that assertion.
       Furthermore, there was no proof that Wife’s reasonable needs
       were not being met by the prior order for APL. . . . The
       $10,000.00 a month APL proposed by Wife’s counsel would be
       excessive based upon the testimony presented at the master’s
       hearing, and the evidence submitted and stipulated to by the
       [p]arties.

Trial Court Opinion (266 EDA 2019), 4/5/19, at 5-6.

       It is apparent from the foregoing that neither the master nor the trial

court applied the appropriate law, which mandates that the guideline

support amount is presumed to be the correct support amount. See

Pa.R.C.P. 1910.16-1(d).         The burden was not on Wife to prove that the

guideline amount of $10,0006 was appropriate; rather, Husband was required

to produce evidence to persuade the fact-finder that the guideline amount was

unjust or inappropriate, and that deviation was warranted under the statutory

factors. See Pa.R.C.P. 1910.16-1(d)(1); Pa.R.C.P. 1910.16-5(b). He failed

to do so. Furthermore, the only basis for deviation offered by the master or

trial court—that Wife does not need the guideline amount to meet her

expenses—has been soundly rejected by this Court. See Terpak, supra at




____________________________________________


6Wife contends that the income calculation of $35,000 per month for Husband
was erroneous, and that it should instead be $26,000. See Wife’s brief at 17
n.3, 47-49. At the exceptions hearing, the parties agreed that the master had
miscalculated Husband’s income. See N.T. Hearing, 9/5/18, at 137. To her
credit, Wife advocates for imposition of the lesser amount, rather than the
$14,000 indicated as the guideline amount by the master.



                                          - 17 -
J-A21009-19
J-A21010-19


1007. In the absence of any valid basis for deviation, we must conclude that

the trial court erred in denying Wife’s exception.

       Therefore, we reverse the trial court’s September 5, 2018 order that

denied wife’s exceptions and entered the master’s proposed order of $5,500

per month in APL as an order of court. Upon remand the court shall enter an

order in the amount dictated by the support guidelines.7

       Jurisdiction determination affirmed. September 5, 2018 order reversed.

Case remanded for entry of an APL award consistent with this opinion.

Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/3/2020




____________________________________________


7 The court may calculate the guideline amount based upon the proper
calculation of Husband’s 2016 income, rather than the amount utilized by the
master which the parties agree was incorrect.

                                          - 18 -